Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jose Cortina on 02/16/2021.
The application has been amended as follows: 

Claim 1. (Currently Amended) A fishing rod storage system, comprising:
a)    at least one hole in a floor of a cabin of a boat, said at least one hole configured to receive a handle of at least one fishing rod;

b)    a retractable shelf mounted on a cabinet adjacent and above said at least one  hole, said retractable shelf having at least one cutout section configured to receive a section of the at least one fishing rod; and

at least one fishing rod within the at least one cutout section, said securing mechanism comprising at least one of a securing line, a bungee cord, an individual tie, and a clip arranged with the at least one cutout section.

Claim 2. (Currently Amended) The fishing rod storage system of claim 1, wherein the at least one hole comprises a plurality of holes, each having a bottom to support a respective handle of a corresponding fishing rod from said at least one fishing rod therein, and the at least one cutout section comprises a plurality of cutout sections corresponding in number to the plurality of holes, each for receiving a respective section of [[a]] each corresponding fishing rod respectively.

Claim 3. (Original)The fishing rod storage system of claim 2, further comprising a cover for covering the plurality of holes when not in use.

Claim 4. (Currently Amended) The fishing rod storage system of claim 2, wherein the retractable shelf has a shelf handle positioned to allow the shelf handle to be grasped for pulling the retractable shelf into a position 



Claims 6. (Previously Presented) The fishing rod storage system of claim 1, wherein said securing line is elastic.

Claim 7. (Original) The fishing rod storage system of claim 2, wherein said plurality of holes and said plurality of cutout sections in the retractable shelf comprise at least four (4) holes and at least four (4) cutouts.

Claim 8. (Currently Amended) In a fishing boat cabin, a fishing rod storage system comprising:
a)    at least one hole in a floor of the fishing boat cabin, said at least one hole configured to receive a handle of at least one fishing rod;

b)    a retractable shelf mounted on a cabinet adjacent and above said at least one hole, said retractable shelf having at least one cutout section configured to receive a section of at least one fishing rod; and

at least one fishing rod within the at least one cutout section, said securing mechanism comprising at least one of a securing line, a bungee cord, individual tie and clip arranged with [[each]] the at least one cutout section.

Claim 9. (Currently Amended) The fishing rod storage system of claim 8, wherein the at least one hole comprises a plurality of holes, each having a bottom to support a respective handle of a corresponding fishing rod from the at least one fishing rod therein, and the at least one cutout section comprises a plurality of cutout sections corresponding in number to the plurality of holes, each for receiving a respective section of [[a]] each corresponding fishing rod respectively.

Claim 10. (Original) The fishing rod storage system of claim 9, further comprising a cover for covering the plurality of holes when not in use.

Claim 11. (Currently Amended) The fishing rod storage system of claim 9, wherein the retractable shelf has a shelf handle positioned to allow the shelf handle to be grasped for pulling the retractable shelf into a position 



Claim 13. (Original) The fishing rod storage system of claim 9, wherein said securing line is elastic.

Claim 14. (Original) The fishing rod storage system of claim 9, wherein said plurality of holes and said cutouts in the retractable shelf comprise at least four (4) holes and at least four (4) cutouts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/           Examiner, Art Unit 3631                                                                                                                                                                                             
/JONATHAN LIU/           Supervisory Patent Examiner, Art Unit 3631